Citation Nr: 1445703	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini

REMAND

The appellant had active military service from September 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  At the hearing, the appellant withdrew from appeal his claim of entitlement to service connection for diabetes mellitus.  As such, that issue is no longer in appellate status.

In March 2014, the Board remanded the appellant's claims for additional development.  In August 2014, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) continuing the denial of the appellant's claims.  

In the March 2014 remand, the Board discussed the appellant's inconsistent treatment history regarding his claimed hypertension.  With regard to VA treatment, in a September 2009 statement the appellant identified having been treated at the VA for the previous nine years.  Treatment records from the VA outpatient clinic (VAOPC) in Beaumont, Texas reflect a November 1, 2000 treatment record in which the clinician noted that the appellant was, "Here new to VA and to me".  However, the appellant later testified that he had been diagnosed with hypertension at the VAOPC Beaumont sometime between 1988 and 1990.  Otherwise, a March 2008 VA treatment record notes the appellant's diagnosis of benign essential hypertension with an onset date of October 2000.  The treatment record also notes that the appellant had been on hypertensive medications since 1994 and also makes reference to a "Dr. Holmes" of Beaumont, Texas.  It is not clear whether this reported history was provided by the appellant or otherwise documented in medical records reviewed by the clinician.  


The Board remanded the appellant's claim, in part, to obtain any additional VA records, to include records associated with the appellant's alleged treatment from 1988 to 1990.  In a March 2014 letter to the appellant, the AOJ requested that the appellant clarify which VA medical center or clinic he had been treated at between 1988 and 1990.  The appellant failed to respond to the AOJ's request for information.  

In the present case, it is not clear how reliable the Veteran's self-reported history is.  While discussing his hypertension claim with his representative during his Board hearing, the appellant said, "Well I retired with disability social security because of [hypertension]."  The appellant's SSA records do not identify that he was considered disabled due to his hypertension, and VA medical records document the appellant's hypertension as being under good control.  Nonetheless, and notwithstanding the appellant's lack of response to the AOJ's information request in March 2014, a search for any VA archived treatment records from the VAOPC Beaumont associated with the appellant's treatment prior to November 2000, to include records from 1988 to 1990, should be undertaken.  

Furthermore, as any located VA treatment records may have a bearing on the appellant's claim of service connection for a lung disability, this issue is deferred pending the development requested above.  Also, the appellant previously failed to report for a VA examination scheduled in connection with his claim of service connection for a lung disability.  In light of this remand, the appellant should be allowed an additional opportunity to report for another scheduled VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request a search by the VAOPC in Beaumont, Texas for any medical records associated with the appellant's treatment at that facility from 1988 to 2000.  This must include a search of retired/archived records.  If records are unavailable or the search for them yields negative results, the VAOPC Beaumont should supply written verification of this fact and such verification should be associated with the claims folder.  The appellant should thereafter be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the appellant should then be scheduled for a VA respiratory examination.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the appellant's alleged exposure to asbestos (to include both during and after service) and is also requested to review the claims folder.  

(The examiner should consider an October 2009 private treatment record from Southwest Pulmonary Associates in which the appellant's chest X-ray reportedly revealed evidence of parenchymal and pleural changes in the lungs, and that these findings were diagnostic of a history of asbestos exposure, underlying asbestosis and asbestos-related pleural disease.  The appellant's chest X-ray at that time also reportedly revealed small calcified granulomas.  Otherwise, VA treatment records document a reported finding of a granuloma in the right lower lung, and a treatment record notation identifies that a July 2010 VA chest X-ray was normal.)  

Following an examination of the appellant, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed lung disability had its onset during service or is otherwise related to military service, to include being consistent with in-service asbestos exposure.

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as listed on the title page of this remand.  If any benefit sought is denied, the appellant and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

